                                                                      USDC SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC #:
 CHRISTOPHER O’ROURKE,                                                DATE FILED: 4/6/2020

                               Plaintiff,
                                                                     1:18-cv-9642
                        -against-
                                                                     ORDER OF
 ELDORADO HOLDING CORP., and                                         DISMISSAL
 JUDEX ENTERPRISES, INC.,

                               Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        It having been reported to this Court by the parties’ mediator that this case has been

settled, it is hereby

        ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s calendar if the application to restore

the action is made by May 8, 2020. If no such application is made by that date, today’s dismissal

of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494

n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
Date: April 6, 2020                                   MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
